Citation Nr: 1235948	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-11 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri




THE ISSUES

1.  Entitlement to service connection for claimed bilateral hearing loss.

2.  Entitlement to service connection for claimed tinnitus.

3.  Entitlement to an increased initial rating for the service-connected residuals of right great toe bunionectomy, hallux valgus and degenerative changes, currently evaluated at 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to September 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2009 by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board sincerely regrets the additional delay, further development is warranted because of an outstanding request by the Veteran for a Board hearing.

The Board notes that, in connection with his March 2010 Substantive Appeal, the Veteran did not request a personal hearing in support of his claims.  The Veteran's claims were certified on appeal in September 2012.  

Following certification, the Veteran submitted a September 2012 written request for a hearing before a Veterans' Law Judge to be held at the RO.  The Board was notified of the request in September 2012.

VA regulations provide that a claimant may request a hearing within 90 days following notification of certification of an appeal to the Board.  38 C.F.R. § 20.1304(a).  Such a request, however, must be submitted directly to the Board and not the agency of original jurisdiction.  Id.

As the Board was notified of the Veteran's request for a Board hearing within the 90-day period, his request is deemed timely and will be granted.

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  

Therefore, additional action is required in this case so that the Veteran can provide additional evidence at a hearing at the RO.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take all indicated steps to contact the Veteran in order to confirm whether he wishes to testify at hearing before a Veterans Law Judge at the local office or by means of videoconference technology.  If so, he should be scheduled for a hearing at the earliest opportunity.   The appropriate notification should be sent to the Veteran and his representative to inform of the date and time of the hearing, and a copy of such notification should be associated with the claims folder.    

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



